DUFOUR, J.
The plaintiff leased certain real estate to defendant and sues to recover an amount claimed for damages to the property. The defendant reconvenes for repairs made by him and for damages alleged to have been caused by plaintiff’s failure to make necessary repairs.
The district Judge allowed the plaintiff $113 for injuries to the wall paper; to a mantel, to the window panes, and for painting floors that had been defaced. His estimate is approximately correct according to our appreciation of the record, and we shall not, under the circumstances, disturb his conclusion merely because we might originally have awarded a few dollars more or less.
The damages for broken lattice work, injury to gallery and pantry, gas burners and brackets, etc, were properly rejected; such injury is the ordinary wear and tear for which the lessee is not responsible. Neither can the value of the chandelier be recovered; although it was removed by the lessee to an out-building where it was subsequently destroyed by fire, the destruction did not occur until the lessor had resumed her occupancy and had ample opportunity to move the chandelier back into the house. It remained at her risk.
The reconventional demand cannot be allowed- .
The lease signed after inspection by the lessee of the premises states that they were in good condition, and any repairs, which the lessor owed and failed to make after notice, should have been made by the lessee and their cost deducted from the rent. Otherwise damages for resulting injury cannot be claimed, and we find no good reason for excepting the lessee from the operation of the general principle of law, because he had given negotiable notes for the rent.
Judgment affirmed.